Dismissed and Memorandum Opinion filed January 31, 2008







Dismissed
and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00052-CR
____________
 
PAUL DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
183rd District Court
Harris County, Texas
Trial Court Cause No. 1030813 
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to aggravated sexual assault of a child.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on December 6, 2005, to confinement for six years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a pro se notice of appeal.[1]  We dismiss
the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
31, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce. 
Do Not Publish C Tex. R. App. P.
47.2(b)




[1]  A deputy clerk with the Harris County District Clerk=s office filed an affidavit explaining that appellant=s notice of appeal filed January 6, 2006, was not
submitted to the appellate division for processing until January 14, 2008.